*475We note that the appellant’s brief on this appeal raises issues with respect to prior appeals from two orders of the Supreme Court, dated December 7, 1993, and September 25, 1994, respectively and from a judgment dated May 10, 1994. These appeals were previously dismissed for failure to perfect by decisions and orders on motion dated January 5, 1995, and December 6, 1995, respectively. Accordingly, we do not address the appellant’s contentions with respect thereto. Sullivan, J. P., Santucci, Joy and Hart, JJ., concur.